Citation Nr: 1452403	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  09-12 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include hypertension.

2.  Entitlement to service connection for a disability of the eyes, to include glaucoma and hypertensive retinopathy, to include as secondary to hypertension.

3.  Entitlement to service connection for a leg disability, to include as secondary to hypertension.

4.  Entitlement to service connection for hepatitis C, to include as secondary to hypertension.

5.  Entitlement to service connection for ulcers, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to April 1962.  The appellant is his surviving spouse, and has been substituted as the claimant by the RO for the claims on appeal herein.

These matters come before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO denied entitlement to service connection for a heart disability to include hypertension, glaucoma, right leg fracture, hepatitis C, and ulcers.  For the reasons indicated below, the issues relating to glaucoma and right leg fracture have been recharacterized more broadly.

The issue of entitlement to service connection for a renal disorder, claimed as secondary to hypertension, has been raised by the record in an October 2008 statement in support of claim whenin the Veteran wrote "I want to open a claim for a renal condition that is a secondary condition to my cardio-vascular condition."  Currently, it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

In May 2014, the appellant and her daughter testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service records include a medical evaluation board report reflecting that he was found medically unfit for duty due to diagnoses of hypertension and conjunctivitis.  The appellant claims that the Veteran's hypertension was aggravated by service.  The Veteran made a similar argument in his October 2008 notice of disagreement.  The Veteran in his written statements and the appellant during the Board hearing also argued that his hepatitis C was related to his hypertension and heart disabilities as it was due to the blood transfusions he received during open heart surgery for these disabilities in 1975 and 1989.  They also argued that his ulcers were aggravated by his military service, that his glaucoma was related to the conjunctivitis, that his current right leg disability was related to a broken right leg in service, and, more generally, that all of his disabilities other than hypertension were related to his hypertension.

VA treatment notes reflect patient medical history and diagnoses of hypertension, glaucoma, fractured right leg, arthroscopic surgery of the left knee for ligament tear and cartilage, hepatitis C, and ulcers.  A November 2008 letter from Dr. Lewis noted the possibility of hypertensive retinopathy.  The Board will therefore broadly construe the glaucoma claim to include this and any other eye disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Similarly, although the Veteran and the appellant indicated that the Veteran had a current right leg disability due to a broken right leg in service which was treated at Fort Sill Hospital, the service records reference treatment for a left ankle sprain at Fort Sill.  As the Veteran has current diagnoses of right and left leg disabilities, this issue has been recharacterized more broadly as well.

Neither hypertension nor any heart disability was noted on the July 1960 pre-induction examination or the September 1961 induction examination.  Blood pressure readings on the July 1960 pre-induction examination were 130/90, with diastolic pressure of  70 when sitting, 118 immediately after exercise, and 92 two minutes after exercise.  Blood pressure was 140/80 on the September 1961 induction examination.  Current VA regulations define hypertension as diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm, and also provide that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2014).  As hypertension was therefore neither noted nor apparent from the pre-induction or induction examinations, the Veteran is presumed to have been sound in this regard at entry into service.  38 C.F.R. § 3.304(b) (2014) (veteran presumed sound at entry into service except for defects "noted," i.e., recorded in examination reports).

The issues in this regard are therefore whether there is clear and unmistakable evidence that hypertension preexisted service and whether there is clear and unmistakable evidence that hypertension was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002).  There is no medical opinion on this question.  As the Veteran's blood pressure readings were 138/90 at the time of separation from service, it is unclear whether there was an increase in hypertension during service and, if so, whether it was due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002).  The contemporaneous finding of lack of aggravation of preexisting hypertension in the service records, without explanation, is not binding on the Board or entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  A medical opinion should therefore be obtained as to whether the Veteran's hypertension preexisted service and, if so, whether it was aggravated by service.

There are two medical opinions as to the etiology of the Veteran's glaucoma.  In his November 2008 letter, Dr. Lewis noted that there was a diagnosis of conjunctivitis in service that was unrelated to the Veteran's development of glaucoma, but that glaucoma is usually not evident in a 20 year old white male and a more quantitative measure of his eye pressure in conjunction with a recommended eye physician follow-up would have been better care.

The September 2008 VA examiner found that it was "most likely probably that there is no connection between the previous diagnosis of conjunctivitis with the current diagnosis of glaucoma."  As neither physician offered a rationale for their conclusions, the opinions are inadequate and a new opinion should be sought on this question.  In addition, an opinion should be sought as to whether any of the Veteran's other claimed disabilities were caused or aggravated by his hypertension or whether they were related to service.

Finally, although the service treatment records, including a February 1962 Walson Army Hospital narrative summary and the medical evaluation board report, refer to the Veteran's hospitalization for hypertension at Fort Sill, Oklahoma, and there are records of treatment for a sprained left ankle at Fort Sill in January 1962, the records of hospitalization for hypertension do not appear to be of record.  Therefore, these records should specifically be requested from the national personnel records center (NPRC) or an appropriate alternative source.

Accordingly, the case is REMANDED for the following action:

1.  Request the records of the Veteran's hospitalization for hypertension at Fort Sill, Oklahoma from the NPRC or appropriate alternative source.  If any requested records cannot be obtained, inform the appellant and tell her what efforts were made to obtain the records and what additional actions will be undertaken with regard to his claim.

2.   Request medical opinions from an appropriate physician as to the following.  The claims file must be sent to the physician for review.

(a) The physician should indicate (1) whether there is clear and unmistakable evidence that hypertension preexisted service and (2) whether there is clear and unmistakable evidence that hypertension was not aggravated beyond its natural progression by service.   If the hypertension was not preexisting or was not aggravated beyond its natural progression by service, the physician should indicate whether it is at least as likely as not (i.e., a 50 percent probability or greater) that it was caused by, incurred in, or is etiologically related to service.

(b) The physician should indicate whether it is as least as likely as not that the Veteran's glaucoma is related to his conjunctivitis or anything else in service.  A complete rationale should accompany any opinion provided.

(c) As to any disabilities of the eyes or legs with which the Veteran was diagnosed prior to his death, and as to hepatitis C or ulcers, the physician should indicate whether it is at least as likely as not that such disability was either (a) caused or (b) aggravated by his hypertension, or (c) caused by, incurred in, or etiologically related to service.  As to hepatitis C, the physician should specifically address the appellant's theory that the hepatitis C resulted from blood transfusions during heart related surgery, to include the likelihood of contamination of blood supply in 1975 and 1979. 

3.  Readjudicate the claims on appeal.  If any benefit sought is not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

